 498DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenance man to replace striker Schwenzer who had tendered awritten resignation.There was no other maintenance man on the pre-strike payroll and none of the I8 strikers had the qualifications to fillthis specialized job.In September and October, the Employer ad-vertised for experienced men in crucible melting operations with theview of setting up a second shift to handle certain potential business.These advertisements were not for additional help on the day shiftwhere the Employer was currently working to capacity with a fullcomplement of employees.While 5 strikers applied for reinstatementthereafter, they had theretofore been replaced with specific replace-ments and the record does not establish that these 5 strikers had thespecialized skills to meet the Employer's requirements.Under the circumstances, we find that the 18 strikers in questionhave been permanently replaced.4Economic strikers lose their rightto reinstatement upon being permanently replaced in a specific job .'>As these 18 economic strikers are not entitled to reinstatement, theyare ineligible to vote .6[Text of Direction of Election' omitted from publication.]4We find no meritin the UAW'scontentionthatthe "termination"of 1 of the18 strikers, Thomas Liccardi,was illegal underthe law of the State of NewYork becausehe was on workmen's compensation leave at the time.The alleged State law is irrelevantto the present inquiry.5N. L. if.B. v. Mackay Radio cf TelegraphCo.,304 U.S. 333.e See, e.g., John W. ThomasCo,, 111 NLRB 226.+UAW contendsin effectthatKramer should not be placed on the ballot because he isfronting for a labor organization which has not compliedwithSection 9 (f), (g), and (h)of the Act or becausehe intends to establish such an organization in the future.Kramertestifiedin substance that if he is certified as bargainingrepresentative,he will bargainwith the Employer withthe aid of a committeeof employeesand, if necessaryto defrayexpenses,assess willingemployees.Although Kramer intends to consultsuch employeeswith respectto bargainingmatters, Kramer willreserve full rights as a certified repre-sentative.We findno merit inthe UAW's contention.The showing of interest, as re-flected bythe employees'petitionof June 23,1955,runs to Kramerand not to any labororganization or any other person.There is no such supposed organizationpresently inexistence.Kramer's plans for establishment of anadvisoryorganizationto implementany certificationhemayreceivedo not preclude him from acting as a certifiedrepresentative.Malone & Hyde,Inc.andGeneral Drivers,Salesmen & Ware-housemen's Local 984, International Brotherhood of Teamsters,.Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,'-Petitioner.Case No. 32-RC-861. February 17,1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted July 29, 1955, between the parties and the Regional Director1We take official notice of the merger of the AFL and CIO and amend the identification%of the Petitioner's affiliation.115 NLRB No. 79. MALONE & HYDE, INC.499for the Fifteenth Region, an election by secret ballot was conductedon August 4, 1955, under the supervision of the Regional Director,among, employees of the Employer in the unit herein found appro-priate.At the conclusion of the election, the parties were furnishedwith a tally of ballots.The tally shows that of approximately 140eligible voters, 131 cast valid ballots; of these 60 were for the Peti-tioner, 69 were against the Petitioner, and 2 ballots were challenged.The challenged ballots are therefore insufficient in number to affectthe results of the election.On August 9, 1955, the Petitioner filed timely objections to conductaffecting the results of the election, a copy of which was served onthe Employer. In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation of the ob-jections in which he found that the objections did not raise substan-tial or material issues affecting the results of the election, and in whichhe recommended that the objections be overruled.On November 15,1955, the Petitioner filed exceptions to the Regional Director's reportrequesting that the election be set aside and a new election directed.Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit'appropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All country and' city truckdrivers, mechanics, mechanic helpers,washers, greasers, tirechangers, and warehouse employees at the Em-ployer'sMemphis, Tennessee, operations, excluding all office clericalemployees, professional and technical employees, watchmen-guards,cash and carry salesmen, and all supervisors as defined in the Act.5.In its objections the Petitioner asserted that the warehouse fore-man and other supervisors talked to employees between June 30 andAugust 4, 1955, and promised benefits to the employees if the Unionlost the election; and that the Employer and its agents and supervisorsengaged in other acts and conduct which interfered with the resultsof the election through promise of ,benefits and threats of reprisalsand force. In support of these objections the Petitioner submitted astatement signed by certain employees of the Employer to the effect2 The unit is in accord with the agreement of the parties. 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the weekly payday was changed in order togain votes againstthe Union.The Petitioneralso allegedthat "a meeting was heldwithin twenty-four hours (24) of the election on the Company dock." 3As to the change in paydays, the Regional Director's investigationdisclosed that about March 18, 1955, the Employer changed its pay-day to Monday. On August 18, 1955, subsequent to the electionherein, the Employer circulated a bulletin to employeesto ascertaintheir preference for paydays, and on September 2, the payday waschanged to Friday. The Regional Director found that although thereappeared to be rumors before the election that the payday would bechanged to Friday if the Union lost the election, no evidence was ad-duced to indicate that the Employer had inspired such rumors.Hefound further that before the election the Employer's personnel man-ager had, when approached, refused to discuss the question of a changein payday with two employee spokesmen because of the pendency-ofthe election; and he concluded that there was no evidence to supportthe Petitioner's allegation with respect to the changed payday.ThePetitioner, in its exceptions, urges that the Employer was under "aduty to speak out and inform his employees that the payroll changewas not dependent upon the results of the election."Under all thecircumstances we find this contention to be without merit.'As to the Petitioner's allegation that a meeting was held within 24hours of the election, the Regional Director's investigation failed todisclose any evidence of such a meeting.The investigation disclosedthat for several days before the election, the warehouse superintend-ent and the personnel director, on encountering individuals and smallgroups of employees during their trips through the plant, took theoccasion to urge the employees to vote. The so-called "meeting," herein question, involved the warehouse superintendent's conversation witha group of 6 or 7 employees-on the Employer's dock. These latter em-ployees stated that the superintendent had merely urged them to vote;and in fact none of the employees involved in any of the discussionsrecalledthat the superintendent had done more. The Regional Direc=for concluded that no circumstances had been shown constituting a vio-lation of the Board's 24-hour rule, or any interference with the elec-tion.In its exceptions, the Petitioner contends that a meeting whereemployees are urged to vote constitutes a violation of thePeerless Ply-wood 5rule, because urging employees to vote is an "election speech"per se.We reject this contention.'3 This allegation was submitted on September 13, 1955It is not clear from the Re-gional Director's report whether this allegation was made in support of the Petitioner'spreviously made objections,or whether it constituted a new and different objection andwas accordingly untimely. In these circumstances, and as the Regional Director appar-ently placed the allegation in the former category, we consider it on the merits.4 See E. HBlum,111 NLRB 110, 112PeerylessPlywood Company,107 NLRB 427.s John W. ThomasCo.,111 NLRB 226. WEAL DIVISION-THE HEARST CORPORATION501The Petitioner also excepts to the manner in which the RegionalDirector conducted his investigation.It contends that"the interviewof employees on company premises could not result in a complete andadequate investigation."We do not agree.The interviewing of em-ployees on the Employer's premises does not create such a coercive at-mosphere as to render the investigation unreliable when there is noshowing that a representative of the Employer was present during theinterviews.7In view of the foregoing,we overrule the Petitioner's objections.'As thePetitioner failed to receive a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for General Drivers,Salesmen&Warehousemen's Local 984, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,AFL-CIO,and that this Union is not the exclu-sive representative of the employees at the Memphis, Tennessee, plantof Malone & Hyde, Inc., in this unit.]7National Petro-Chemicals Corporation,107 NLRB 1610, 1611.8 Other conduct objected to by the Petitioner concerned the holding of two picnics,although no picnics for employees had been held in the past.The Regional Director'sinvestigation disclosed that the Employer's decision to hold the picnics was made, theemployees were aware of the decision,the dates were set, and a bulletin concerning oneof the picnics was distributed prior to the filing of the petition and execution of the con-sent election agreement herein.Nor was there disclosed any unusual circumstances inthe conduct of the picnics or any evidence of objectionable conduct on the part of theEmployer at the picnics.Accordingly,the Regional Director,relying onF.W. WoolworthCo , 109 NLRB 1446, found that the circumstances were not of such nature as to inter-ferewith the employees'freedom of choice.The Petitioner filed no exception to thisfinding.WBAL Division-The Hearst CorporationandInternational Alli-ance of Theatrical Stage Employes and Moving Picture MachineOperators of theUnitedStates and Canada,AFL-CIO, andBrotherhood of Painters,Decorators&Paperhangers of Amer-ica,AFL-CIO,Petitioners.Cases Nos. 5-RC-1806 and 5-RC-1878.February 20,1956SUPPLEMENTAL DECISION AND ORDERPursuant to a petition in Case No. 5-RC-1806, filed by InternationalAlliance of Theatrical Stage Employes and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, herein calledIATSE, the Board on November 30,1955, issued a Decision and Direc-tion of Election (not reported in printed volumes of Board Decisionsand Orders) wherein it found appropriate a unit of floor directors andartists in the program department at the Employer's television station,WBAL-TV. On December 27, 1955, the Brotherhood of Painters,115 NLRB No. 83.